Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 1/19/22 with respect to amended claim 1 reading over the prior art of record have been fully considered and are persuasive.  The combination of Shen and Beeson does not fairly teach or disclose the amendments to claim 1.  Claim 6 includes previously indicated allowable subject matter.  The previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1, 4-7, and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose: a light transmissive substrate for transforming a Lambertian light distribution into a batwing light distribution, the light transmissive substrate comprising:
a first surface comprising a plurality of microstructures and an opposite second surface
wherein each of the plurality of microstructures has a shape of a pyramid with a roof angle of between about 70 and about 95 degrees and extending in a direction away from the second surface and at least one of the plurality of the microstructures are made from material having a refractive index of about 1.5
wherein the substrate is configured to receive light in a Lambertian distribution from a light source at the first surface and transform the light into a batwing distribution exiting the second surface, the batwing distribution having a peak intensity at about plus or minus 30° to about plus or minus 60° from X and Y axes, and a minimum intensity at nadir.
Regarding claim 6, previously indicated allowable subject matter was placed into independent claim form.
The closest prior art found was Shen US 2014/0376220.  Shen discloses a light transmissive substrate for transforming a Lambertian light distribution into a batwing light distribution (a 2D batwing diffuser, light transmissive substrate) for transforming a Lambertain-distributed light into a 2D batwing distribution; paragraph [0115]), the light transmissive substrate comprising: a first surface comprising a plurality of microstructures (the 2D batwing diffuser includes a surface (first surface) including several micron pitch prisms (see surface with microstructures in Figure 46); paragraphs [0032], [0135-136] & [0215]; claim 57 of Shen); and a second surface on a side of the light transmissive substrate opposite the first surface (an adjacent surface, second surface) on a side of the 2D batwing diffuser that is opposite the surface; claim 57 of Shen), wherein the light transmissive substrate is configured to receive light in a Lambertian distribution from a light source at the first surface and transform the light into a batwing distribution exiting the second surface (the 2D batwing diffuser is made to receive a light in a Lambertian distribution from Lambertian-distributed source (light source) at the surface and transform the light into a 2D batwing distribution exiting from the adjacent surface; paragraph [0115], claim 57 of Shen), the batwing distribution 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  SANTORO ‘673 and WEBER ‘678 disclose structures similar to the instant invention and are cited for having prismatic features that create batwing distributions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875